Order entered November          C            , 2012




                                                In The
                                     Court of Zippeato
                            liftb Rliotrirt of Texao at Riatfal
                                        No. 05-12-00095-CR
                                        No. 05-12-00096-CR
                                        No. 05-12-00097-CR

                                  THOMAS LEE NIX, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
              Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                              ORDER
        The Court REINSTATES this appeal.

        On October 8, 2012, we ordered the trial court to make findings regarding why the

clerk's records have not been filed in these appeals. We ADOPT the findings that: (1) appellant

desires to pursue the appeals; (2) appellant is not indigent and will make payment for the record

within ten days of October 24, 2012; and (3) the clerk's records will be filed within thirty days of

October 24, 2012 if payment is made.

       We ORDER the Collin County Clerk to file, within THIRTY DAYS of the date of this

order, either the clerk's records or written verification that appellant has not paid for the records.
We notib) appellant that if we receive verification of non-payment, we will, without further

notice, dismiss the appeals. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County Clerk and to counsel for all parties.




                                                      DAVID L. BRIDGES
                                                      JUSTICE